Davis, J.
(dissenting). The provisions of section 65 of the Public Service Law are not applicable to the state of facts presented on this record. The words “ an additional charge or fee for service or for the installation of apparatus or the use of apparatus ” mean such charge may not be exacted where the service, installation or use is for the benefit of the gas company in rendering service from which it ultimately derives compensation from the consumer.
Here, as the record sufficiently shows, the defendant was asked to render special service not required by all consumers. That was to lock the meter when the plaintiff went away, on vacation during the summer months, to the end that no one else could use gas at plaintiff’s expense during that period, and then to unlock the meter and make the supply available to him when his vacation ended. This was solely for the benefit of plaintiff and not of the gas company. It was a service that defendant was not bound to furnish except for the convenience and benefit of plaintiff. Compensation therefor was implied; and the rate schedule filed with the Public Service Commission made this type of charge legal. In my opinion the order and judgment should be affirmed.
Adel, J., concurs.
Order and judgment reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to answer within ten days from the entry of the order hereon.